             Case 2:18-cv-00086-BHS Document 157 Filed 01/21/20 Page 1 of 4



 1                                               THE HONORABLE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
8                                    AT TACOMA
 9
      BLAINE WILMOTTE and MADISON
10    WILMOTTE,
                                                     No. 2:18-cv-00086-BHS
11                                     Plaintiffs,
                                                     STIPULATED MOTION FOR
12    v.                                             LEAVE TO AMEND COMPLAINT

      NATIONAL RAILROAD                              NOTE ON MOTION CALENDAR:
13
      PASSENGERCORPORATION d/b/a                     JANUARY 21, 2020
14    AMTRAK,

15                                   Defendant.

16    DALE SKYLLINGSTAD, individually,

17                                      Plaintiff,

18    v.

19    NATIONAL RAILROAD PASSENGER
      CORPORATION d/b/a AMTRAK,
20
                                     Defendant.
21

22         Subject to approval of the Court, Plaintiff Dale Skyllingstad and Defendant

23   National Railroad Passenger Corporation (“Amtrak”), by and through their undersigned

24   counsel of record, hereby jointly stipulate and move for leave for Plaintiff Skyllingstad
25   to file the Amended Complaint attached hereto as Exhibit A. Pursuant to W.D. Wash.



      STIPLULATED MOTION FOR LEAVE TO AMEND COMPLAINT- 1
             Case 2:18-cv-00086-BHS Document 157 Filed 01/21/20 Page 2 of 4



 1   Local Rule 15, the proposed amendment to delete Plaintiff Skyllingstad’s claim for relief

 2   pursuant to the Washington Consumer Protection Act is reflected in redline.
 3

 4

 5

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      STIPLULATED MOTION FOR LEAVE TO AMEND COMPLAINT- 2
          Case 2:18-cv-00086-BHS Document 157 Filed 01/21/20 Page 3 of 4



 1       DATED this 21st day of January 2020.

 2

 3

 4

 5                                      LUVERA LAW FIRM

 6
                                        By: /s/ David M. Benninger
 7                                         Robert N. Gellatly, WSBA #15284
                                           robert@luveralawfirm.com
8                                          David M. Beninger, WSBA #18432
                                           david@luveralawfirm.com
 9                                         Andrew Hoyal, WSBA #21349
                                           andy@luveralawfirm.com
10
                                        By:    /s/ Sean P. Driscoll
11                                      Kevin P Durkin (admitted pro hac vice)
                                        KPD@cliffordlaw.com
12                                      Sean P. Driscoll (admitted pro hac vice)
                                        SPD@cliffordlaw.com
13                                      Kristofer S. Riddle (admitted pro hac vice)
                                        KSR@cliffordlaw.com
14                                      120 N. LaSalle Street, Suite 3100
                                        Chicago, IL 60602
15                                      (312) 899-9090

16
                                        Attorneys for Plaintiff Dale Skyllingstad
17

18                                      LANE POWELL PC

                                        By: /s/ (via telephonic authorization)
19                                         Tim D. Wackerbarth, WSBA No. 13673
                                           wackerbartht@lanepowell.com
20                                         Andrew G. Yates, WSBA No. 34239
                                           yatesa@lanepowell.com
21                                         Warren E. Babb, Jr., WSBA No. 13410
                                           babbw@lanepowell.com
22                                         Katie Bass, WSBA No. 51369
                                           bassk@lanepowell.com
23
                                        Attorneys for Defendant National Railroad
24                                      Passenger Corporation

25



     STIPLULATED MOTION FOR LEAVE TO AMEND COMPLAINT- 3
              Case 2:18-cv-00086-BHS Document 157 Filed 01/21/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify under penalty of perjury under the laws of the State of Washington, that
     on the date indicated below, I caused to be served a copy of the foregoing document to the
 3   following person(s) in the manner indicated at the following address(es):

 4   Tim D. Wackerbarth, Esq.
     Andrew G. Yates, Esq.
 5   Warren E. Babb, Jr., Esq.
     Jeffery M. Odom, Esq.
     LANE POWELL PC
 6   1420 Fifth Avenue, Suite 4200
     PO Box 91302
 7   Seattle, WA 98111-9402
     wackerbartht@lanepowell.com
8    yatesa@lanepowell.com
     babbw@lanepowell.com
 9   odomj@lanepowell.com
     Via Electronic Mail
10

11
            DATED this 21st day of January, 2020, at Chicago, IL.
12

13

14
                                                                       /s/Alyssa L. Wolfe______
15                                                                     Alyssa L. Wolfe

16
     ___________________
17

18

19

20

21

22

23

24

25



      STIPLULATED MOTION FOR LEAVE TO AMEND COMPLAINT- 4
